


110 HR 5839 IH: Safeguarding America’s Pharmaceuticals

U.S. House of Representatives
2008-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5839
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2008
			Mr. Buyer (for
			 himself, Mr. Matheson,
			 Mr. Rogers of Michigan, and
			 Mr. Gene Green of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  improve the safety of drugs.
	
	
		1.Short titleThis Act may be cited as the
			 Safeguarding America’s Pharmaceuticals
			 Act of 2008 .
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Destruction of counterfeit drugs offered for
				import.
				Sec. 4. Interim provisions to assure the safety of the
				wholesale distribution of prescription drugs.
				Sec. 5. Unique standardized numerical identifiers for each
				prescription drug.
				Sec. 6. Prescription drug identification and tracking
				system.
				Sec. 7. Facilitating prescription drug identification and
				tracking system for small pharmacies.
				Sec. 8. Uniform national standards.
				Sec. 9. Report to Congress.
				Sec. 10. Requirements for licensure of wholesale
				distributors.
				Sec. 11. Injunctions; civil penalties.
				Sec. 12. State enforcement of Federal requirements.
				Sec. 13. Study on threats to domestic prescription drug supply
				chain.
			
		3.Destruction of
			 counterfeit drugs offered for importSection 801(a) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 381(a)) is amended—
			(1)in the third sentence—
				(A)by striking
			 or (3) such and inserting (3) such; and
				(B)by inserting
			 , or (4) such article is a counterfeit drug, before then
			 such article shall be refused admission; and
				(2)by striking
			 Clause (2) of the third sentence of this paragraph and inserting
			 Notwithstanding the preceding sentence, the Secretary of the Treasury
			 shall cause the destruction of any such article refused admission if (1) the
			 article is a drug, the article appears to be adulterated, misbranded, or in
			 violation of section 505, and the article has a value less than $2,000 or such
			 amount as the Secretary of Health and Human Services may determine by
			 regulation; or (2) the article appears to be a counterfeit drug. Clause (2) of
			 the third sentence of this subsection.
			4.Interim
			 provisions to assure the safety of the wholesale distribution of prescription
			 drugs
			(a)In
			 generalSubsection (e) of section 503 of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 353) is amended—
				(1)by
			 striking paragraphs (1) and (3);
				(2)by redesignating
			 paragraph (2) as paragraph (4); and
				(3)by inserting
			 before paragraph (4), as so redesignated by paragraph (2) of this subsection,
			 the following:
					
						(e)Regulation of
				wholesale distributors of prescription drugs
							(1)Interim
				provisions
								(A)DefinitionsExcept
				as otherwise noted, for purposes of this subsection—
									(i)for purposes of
				this paragraph and subsection (d) only, the term authorized distributor
				of record with respect to a prescription drug means a wholesale
				distributor that has a written agreement for such drug currently in effect with
				the drug’s manufacturer (as defined in clause (iv)(I) or (II)) to distribute
				such drug;
									(ii)the term
				co-licensed partner means one of two or more persons who has the
				right to engage in the manufacturing or marketing of a prescription
				drug;
									(iii)the term
				dispenser means a retail pharmacy, hospital pharmacy, or any other
				person authorized by law to dispense or administer prescription drugs;
									(iv)for purposes of
				this paragraph and subsection (d) only, the term manufacturer
				means, with respect to a prescription drug—
										(I)the person that
				holds the application approved under section 505 or the license issued under
				section 351 of the Public Health Service Act for the drug, or if the drug is
				not the subject of an approved application or license, the person identified on
				the original label of the drug as the manufacturer, distributor, or
				both;
										(II)a co-licensed
				partner of the person identified in subclause (I) that obtains the drug
				directly from the person identified in subclause (I) or (III);
										(III)a person that
				manufactures the prescription drug for the person identified in subclause (I)
				or (II);
										(IV)a third-party
				logistics provider operating on behalf of the person identified in subclause
				(I) or (II) that obtains the drug directly from the person identified in
				subclause (I), (II), or (III); or
										(V)the exclusive
				distributor of the person identified in subclause (I) or (II) that obtains the
				drug directly from the person identified in subclause (I), (II), or
				(III);
										(v)the term
				exclusive distributor means any person who contracts with another
				person to provide or coordinate warehousing, distribution, or other services on
				behalf of such person and who takes title to that person’s prescription drug,
				but who does not have general responsibility to direct the sale or disposition
				of that person’s prescription drug;
									(vi)the term
				prescription drug means a drug subject to subsection (b);
									(vii)the term
				third party logistics provider means a person that, by agreement
				with another person, is responsible for providing or coordinating distribution,
				warehousing, and related services with respect to a prescription drug on behalf
				of that person, but that does not take title to such drug and does not have
				general responsibility to direct the sale or distribution of the prescription
				drug;
									(viii)for purposes of
				subsection (d) and this subsection, the term wholesale
				distribution means the sale, purchase, trade, or delivery of a
				prescription drug between and within any State, but does not include—
										(I)intracompany sales,
				purchases, trades, or transfers of any prescription drug between members of an
				affiliated group (as that term is defined in section 1504 of the Internal
				Revenue Code);
										(II)the purchase or
				other acquisition by a hospital or other health care entity that is a member of
				a group purchasing organization of a drug for its own use from the group
				purchasing organization or from other hospitals or health care entities that
				are members of such organizations;
										(III)the sale,
				purchase, or trade of a drug or an offer to sell, purchase, or trade a drug by
				a charitable organization to a nonprofit affiliate of the organization to the
				extent otherwise permitted by law;
										(IV)the sale,
				purchase, or trade of a drug or an offer to sell, purchase, or trade a drug
				among hospitals or other health care entities that are under common
				control;
										(V)the sale,
				purchase, or trade of a drug or an offer to sell, purchase, or trade a drug for
				emergency medical reasons;
										(VI)the sale,
				purchase, or trade of a drug, an offer to sell, purchase, or trade a drug, or
				the dispensing of a drug under a prescription executed in accordance with
				subsection (b);
										(VII)the distribution
				of drug samples by a manufacturer’s representative or an authorized distributor
				of record’s representative;
										(VIII)the sale,
				purchase, or trade of blood or blood components intended for
				transfusion;
										(IX)drug returns,
				when conducted by a dispenser or wholesale distributor in accordance with the
				requirements of subparagraph (D);
										(X)the sale of
				minimal quantities of drugs by retail pharmacies to licensed practitioners for
				office use; or
										(XI)the sale,
				purchase, or trade of prescription drugs when such drugs are contained in
				sealed medical or surgical kits that have been assembled in a facility
				registered with the Food and Drug Administration as a device manufacturer under
				section 510(c) and such drug was purchased by the kit assembler directly from
				the manufacturer of such drug; and
										(ix)the term
				wholesale distributor means any person engaged in wholesale
				distribution, except a common carrier.
									(B)Manufacturer
				packing listThe manufacturer of a prescription drug shall
				provide to each wholesale distributor or dispenser to whom it delivers such
				drug a packing list or comparable document, in paper or electronic form, that
				identifies the proprietary and established names of the drug, the National Drug
				Code number of the drug, the strength of the drug, the container size of the
				drug, the number of containers of the drug, the lot number or numbers of the
				drug, the date of the transaction, and the names and addresses of the
				manufacturer and the person to whom the drug is being delivered.
								(C)Statement of
				distribution historyEach person engaged in wholesale
				distribution of a prescription drug (except a manufacturer that is engaged in
				the wholesale distribution of a prescription drug, or a wholesale distributor
				on whose behalf a manufacturer delivers a prescription drug directly to a
				dispenser) shall provide to each wholesale distributor or dispenser to whom
				such person delivers such a drug before, or at the time of, each wholesale
				distribution, one of the following:
									(i)Direct Purchase
				Pedigree
										(I)If the person
				providing the statement is an authorized distributor of record for such drug
				and purchased such drug directly from the manufacturer, a statement on the
				invoice, whether in paper or electronic form, stating that such person is an
				authorized distributor of record for such drug; and such person purchased the
				specific unit of the prescription drug directly from the manufacturer.
										(II)If the person
				providing the statement is a member of the affiliated group (as that term is
				defined in section 1504 of the Internal Revenue Code) of an authorized
				distributor of record that purchased such drug directly from the manufacturer,
				and such person obtained such drug from such authorized distributor of record
				directly or by means of one or more transactions involving only members of such
				affiliated group, a statement on the invoice, whether in paper or electronic
				form, identifying such authorized distributor of record; stating that such
				person is a member of the affiliated group (as that term is defined in section
				1504 of the Internal Revenue Code) of such authorized distributor of record;
				and stating that such authorized distributor of record purchased the specific
				unit of the prescription drug directly from the manufacturer.
										(ii)Standard
				PedigreeFor all situations not described in clause (i), a
				statement, whether in paper or electronic form, identifying each wholesale
				distribution of such drug, back to the authorized distributor of record for
				such drug or a member of the affiliated group (as that term is defined in
				section 1504 of the Internal Revenue Code) of such authorized distributor of
				record that provided one of the statements described in clause (i), or, if
				there is no such authorized distributor of record, back to the manufacturer of
				such drug, and including the following:
										(I)The proprietary
				and established names of the drug.
										(II)The drug’s
				National Drug Code number.
										(III)Strength.
										(IV)Container
				size.
										(V)Number of
				containers.
										(VI)The drug’s lot or
				control number or numbers.
										(VII)The business
				name and address of all parties to each prior transaction involving the drug,
				starting with the authorized distributor of record who provided the original
				statement of distribution history required under clause (i) or, if there is no
				such authorized distributor of record, back to the manufacturer of such
				drug.
										(VIII)The date of
				each previous transaction involving such drug, back to the authorized
				distributor of record who provided the original statement of distribution
				history required under clause (i) or, if there is no such authorized
				distributor of record, back to the manufacturer of such drug.
										(D)Returns
									(i)In
				generalA wholesale distributor or dispenser may return
				prescription drugs to a wholesale distributor, manufacturer, or a person acting
				on behalf of the wholesale distributor or the manufacturer, provided the
				requirements of clauses (ii) and (iii) are met.
									(ii)Saleable
				returns
										(I)Mistaken
				ordersA wholesale distributor or dispenser may return to the
				selling wholesale distributor prescription drugs that are the result of a
				mistake in ordering or shipment. For subsequent sales or trades of such
				returned drugs, the return of such prescription drugs is not required to be
				reflected in the statement pursuant to clause (i) or (ii) of subparagraph (C)
				provided—
											(aa)a
				return authorization is requested by the returning wholesale distributor or
				dispenser within 7 days of receipt of such mistaken order or shipment;
				and
											(bb)the
				return is accompanied by a certified statement, in written or electronic form,
				that such drug was received from the wholesale distributor to which it is being
				returned by mistake or ordered in error and that such drug was stored and
				handled under proper conditions while in the possession and control of the
				returning party.
											(II)Other
				returnsFor returns not described in subclause (I), a wholesale
				distributor or dispenser may return prescription drugs under the following
				conditions:
											(aa)If
				a prescription drug was delivered to a person with a statement in accord with
				subparagraph (C)(i), the drug may be returned to the wholesale distributor from
				which it was purchased provided it is accompanied with a certified statement,
				in written or electronic form, that such drug was purchased from the wholesale
				distributor and such drug was stored and handled under proper conditions while
				in the possession and control of the returning party. For subsequent sales or
				trades of such returned drugs, the return of such prescription drugs is not
				required to be reflected in the statement of distribution history required
				under subparagraph (C)(i).
											(bb)If
				a prescription drug was delivered to a person with a statement pursuant to
				subparagraph (C)(ii), the drug may be returned to the wholesaler from which it
				was purchased provided the return is accompanied by the statement that was
				received pursuant to subparagraph (C)(ii) and a certified statement that such
				drug was purchased from the wholesale distributor and was stored and handled
				under proper conditions while in the possession and control of the returning
				party. For subsequent sales or trades of such returned drugs, the return of
				such prescription drugs shall be reflected in the statement of distribution
				history required under subparagraph (C)(ii).
											(iii)Non-saleable
				returnsA wholesale distributor, manufacturer, or a person acting
				on behalf of the wholesale distributor or manufacturer may accept a return of a
				non-saleable prescription drug including, but not limited to, recalled,
				expired, or damaged drugs without the statement required under subparagraph
				(C)(i) or (C)(ii). However, such drugs may not be resold and a wholesale
				distributor, manufacturer, or a person acting on behalf of the wholesale
				distributor or manufacturer must destroy the drug.
									(E)List of
				authorized distributors of recordThe manufacturer (as defined in
				subclauses (I) and (II) of subparagraph (A)(iv)) of a prescription drug
				shall—
									(i)maintain a list of
				the authorized distributors of record of such drug at its corporate
				offices;
									(ii)make such list
				publicly available, including placement on its Internet website; and
									(iii)update such list
				not less than once a month.
									(F)ApplicabilityThe
				requirements of this paragraph shall not apply with respect to any prescription
				drug that is subject to a requirement under paragraph (3) for an effective drug
				identification and tracking system based on standardized numerical
				identifiers.
								.
				(b)Effective
			 dateThe amendment made by subsection (a) shall take effect 180
			 days after the date of enactment of this Act.
			5.Unique
			 standardized numerical identifiers for each prescription drug
			(a)In
			 generalSubsection (e) of section 503 of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 353), as amended by section 4, is amended by
			 inserting after paragraph (1) the following:
				
					(2)Standardized
				drug identifiers
						(A)Report;
				development
							(i)Report on
				promising security technologiesNot later than 18 months after
				the date of enactment of the Safeguarding
				America’s Pharmaceuticals Act of 2008, the Secretary shall submit
				to the Committee on Energy and Commerce of the House of Representatives and the
				Committee on Health, Education, Labor, and Pensions of the Senate a report
				evaluating the feasibility and operational efficiencies of adopting the
				security technologies including barcodes, Radio-Frequency Identification Tags,
				nanotechnol­ogy, or other promising track and trace technology throughout the
				prescription drug supply chain. The report shall assess the cost-effectiveness
				and benefits of applying such technologies at the pallet, case, unit, and
				tablet levels, including the ability to defeat repackaging, enhance product
				identification or validation, and improve the overall security of the
				prescription drug supply chain.
							(ii)ConsiderationThe
				Secretary shall consider the findings made in the report submitted under clause
				(i) when developing a standard numerical identifier under section
				505D(b)(2).
							(iii)Announcement
				of development of standardized numerical identifierNot later
				than March 27, 2010, the Secretary shall announce the development of a
				standardized numerical identifier under section 505D(b)(2) by means of a notice
				published in the Federal Register.
							(B)High-risk
				drugs
							(i)Criteria;
				listNot later than March 27, 2010, and periodically thereafter,
				the Secretary shall develop, and shall notify members of the supply chain
				regarding, the following:
								(I)Criteria the
				Secretary will use to determine whether a drug is at high risk for
				counterfeiting or diversion.
								(II)A list identifying
				prescription drugs that are at high risk of diversion or counterfeiting. In
				developing or updating such list, the Secretary shall consult with the
				manufacturer of each drug involved, as well as with members of the supply chain
				and relevant Federal enforcement agencies, and, at least 1 year before
				including any drug in the list, provide the manufacturer of the drug and
				members of the supply chain notice of the Secretary’s intent to include the
				drug in the list.
								(ii)RequirementNot
				later than 18 months after the date of notice in the Federal Register described
				in subparagraph (A)(iii), each manufacturer or repackager of a prescription
				drug that appears on the list of high risk drugs established under clause (i)
				shall apply a standardized numerical identifier that is unique to each unit
				(namely, a package from which the drug may be repackaged or dispensed) of the
				drug. The identifier shall be applied by the manufacturer or repackager (in
				which case the serialized number shall be linked to the numerical identifiers
				applied by the manufacturer).
							(C)Other
				drugs
							(i)In
				generalEach manufacturer or repackager of a prescription drug
				not described in subparagraph (B) shall apply a standardized numerical
				identifier that is unique to each unit of the drug, in accordance with a
				compliance timetable established by the Secretary through rulemaking under
				section 553 of title 5, United States Code. Such timetable may establish
				different compliance dates for different types of drugs. The identifier shall
				be applied by the manufacturer or repackager (in which case the serialized
				number shall be linked to the numerical identifiers applied by the
				manufacturer).
							(ii)RegulationsThe
				Secretary shall issue proposed regulations to implement this subparagraph not
				later than the date that is 1 year after the date of the notice in the Federal
				Register described in subparagraph (A)(iii), and promulgate final regulations
				not later than 2 years after the date of such Federal Register notice. In
				proposing or promulgating such regulations, the Secretary shall consult with
				members of the supply chain and take into account the economic and technical
				feasibility of compliance by manufacturers, repackagers, wholesale
				distributors, and dispensers and for different types of drugs. Such regulations
				shall not establish a compliance date for any drug that is earlier than the
				date that is 3 years after the date of the Federal Register notice described in
				subparagraph (A)(iii).
							(iii)Exemption from
				identification requirementThe regulations under clause (ii)
				shall include a process under which a manufacturer or repackager may request an
				exemption from the identification requirement if it can demonstrate to the
				Secretary’s satisfaction that—
								(I)the requirement
				would adversely affect the safety, effectiveness, purity, or potency of the
				drug or would not be technologically feasible; and
								(II)the concerns
				underlying the request could not reasonably be addressed by measures such as
				package redesign or use of
				overwraps.
								.
			(b)ValidationParagraph
			 (2) of section 505D(b) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 355e) is amended by striking validation,.
			6.Prescription drug
			 identification and tracking systemSubsection (e) of section 503 of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 353), as amended by section 5, is
			 amended by inserting after paragraph (2) the following:
			
				(3)Effective drug
				identification and tracking system
					(A)In
				generalThe Secretary shall issue regulations to establish an
				effective drug identification and tracking system through which drug
				manufacturers, repackagers, wholesale distributors, and dispensers may
				authenticate the wholesale distribution history of any prescription drug that
				is subject to a requirement for a standardized numerical identifier under
				paragraph (2).
					(B)Content of
				regulationsThe regulations under subparagraph (A) shall—
						(i)establish
				standards for electronically accessible and interoperable databases through
				which drug manufacturers, repackagers, wholesale distributors, and dispensers
				may authenticate the wholesale distribution history of prescription drugs using
				the numerical identifiers required under paragraph (2), while maintaining the
				proprietary information of each entity;
						(ii)require the
				manufacturer or repackager of a prescription drug to apply such numerical
				identifier in at least 1 standardized form that is electronically
				readable;
						(iii)require the
				repackager of a prescription drug to link electronically within such databases
				the numerical identifier applied to the drug by the repackager to the numerical
				identifiers applied to the drug by the manufacturer or previous
				repackager;
						(iv)require each
				person that receives a prescription drug in wholesale distribution to
				authenticate the transaction history of the drug by authenticating the
				numerical identifier with the appropriate database; and
						(v)require
				protections to ensure patient privacy, in compliance with the regulations
				promulgated under section 264(c) of the Health Insurance Portability and
				Accountability Act of 1996.
						(C)Issuance of
				regulations
						(i)ConsiderationsIn
				developing the regulations under subparagraph (A), the Secretary shall consider
				the technical feasibility of compliance—
							(I)by manufacturers,
				repackagers, wholesale distributors, and dispensers, including small
				businesses; and
							(II)for different
				types of drugs.
							(ii)TimingThe
				Secretary shall issue proposed regulations under subparagraph (A) not later
				than March 31, 2010, and shall issue final regulations not later than the date
				that is 1 year after the date of such proposed regulations.
						(iii)Compliance
				dateWith regard to any drug, the regulations under subparagraph
				(A) shall not require compliance on a date that is—
							(I)earlier than 18
				months or later than 2 years after the date on which such drug is subject to a
				requirement for the application of a standardized numerical identifier under
				paragraph (2)(B); or
							(II)earlier than 6
				months or later than 9 months after the date on which such drug is subject to a
				requirement for the application of a standardized numerical identifier under
				paragraph (2)(C).
							In
				determining the compliance dates of such regulations, the Secretary shall take
				into consideration operational and technical feasibility and provide sufficient
				time for inventory conversion across the supply chain.(D)GAO study and
				reportThe Comptroller General of the United States shall conduct
				a study on the availability and cost of technologies to dispensers to comply
				with this subsection during the 12-month period beginning on the date of the
				Secretary’s notice of proposed regulations under subsection (C)(ii). Not later
				than the end of such 12-month period, the Comptroller General shall submit to
				the Secretary and to the Congress a report on such study and shall include in
				the report recommendations to facilitate the adoption of identification and
				tracking system technology by
				dispensers.
					.
		7.Facilitating
			 prescription drug identification and tracking system for small
			 pharmacies
			(a)Grants for
			 adoption of technology
				(1)In
			 generalThe Secretary of Health and Human Services shall award
			 grants to eligible entities to facilitate the purchase and enhance the
			 utilization of a drug identification and tracking system to ensure the security
			 and integrity of the drug supply chain.
				(2)EligibilityTo
			 be eligible to receive a grant under paragraph (1), an entity shall—
					(A)submit to the
			 Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require;
					(B)agree to provide
			 matching funds in accordance with paragraph (4); and
					(C)be an independent
			 pharmacy.
					(3)Use of
			 fundsAmounts received under a grant under this subsection shall
			 be used to facilitate the purchase of qualified identification and tracking
			 technology systems required to comply with section 503(e) of the Federal Food,
			 Drug, and Cosmetic Act, as amended by sections 4, 5, and 6 of this Act.
				(4)Matching
			 requirementTo be eligible for a grant under this subsection, an
			 entity shall contribute non-Federal contributions to the costs of carrying out
			 the activities for which the grant is awarded in an amount equal to $1 for each
			 $3 of Federal funds provided under the grant.
				(5)Preference in
			 awarding grantsIn awarding grants under this subsection, the
			 Secretary shall give preference to independent pharmacies that meet the
			 definition of a small business concern in section 3 of the Small Business Act
			 (15 U.S.C. 632) by having annual gross revenues of $6,500,000 or less.
				(b)Amount of
			 grantsUpon receiving the report required by section 503(e)(3)(D)
			 of the Federal Food, Drug, and Cosmetic Act, as amended by sections 4, 5, and 6
			 of this Act, the Secretary shall assess the findings of the report and provide
			 grants to independent pharmacies in an amount deemed appropriate by the
			 Secretary and based on the information provided by the Comptroller
			 General.
			(c)ReportsNot
			 later than 1 year after receiving a grant under this section, an entity that
			 receives such grant shall submit to the Secretary a report on the impact of the
			 grant. Each such report shall include—
				(1)a
			 description of the financial costs and benefits of the technology system
			 implemented and of the entities to which such costs and benefits accrue;
				(2)an analysis of the impact of the grant on
			 acquiring technology necessary to comply with section 503(e)(3) of the Federal
			 Food, Drug, and Cosmetic Act, as amended by sections 4, 5, and 6 of this
			 Act;
				(3)a
			 description of the use of the grant; and
				(4)such other
			 information as may be required by the Secretary.
				(d)Definitions
				(1)Independent
			 pharmacyThe term independent pharmacy means a
			 pharmacy which is not owned (or operated) by a publicly traded company.
				(2)Publicly traded
			 companyThe term publicly traded company means a
			 company that is an issuer within the meaning of section 2(a)(7) of the
			 Sarbanes-Oxley Act of 2002 (15 U.S.C. 7201(a)(7)).
				(3)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(e)Authorization of
			 appropriations
				(1)In
			 generalThere are authorized to be appropriated such sums as may
			 be necessary to carry out this section.
				(2)AvailabilityAmounts appropriated pursuant to paragraph
			 (1) shall remain available throughout the 2-year period following the date of
			 issuance of final regulations under section 503(e)(3)(A) of the Federal Food,
			 Drug, and Cosmetic Act, as amended by sections 4, 5, and 6 of this Act.
				8.Uniform national
			 standardsSubsection (e) of
			 section 503 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353), as
			 amended by sections 4, 5, and 6 of this Act, is amended by adding at the end
			 the following:
			
				(5)Uniform national
				standardsEffective 180 days after the date of enactment of the
				Safeguarding America’s Pharmaceuticals Act of
				2008, no State or political subdivision of a State may establish
				or continue in effect any requirement with respect to statements of
				distribution history, manufacturer packing lists, unique standardized numerical
				identifiers, or drug identification and tracking systems for prescription drugs
				that is different from, or in addition to, any requirement under this
				subsection.
				.
		9.Report to
			 CongressIf the Secretary of
			 Health and Human Services does not issue any proposed or final regulations by
			 the dates described in paragraphs (2) and (3) of section 503(e) of the Federal
			 Food, Drug, and Cosmetic Act, as amended by sections 4, 5, and 6 of this Act,
			 the Secretary shall provide the Committee on Energy and Commerce of the House
			 of Representatives and the Committee on Health, Education, Labor, and Pensions
			 of the Senate a report explaining the reasons why action on the proposed or
			 final regulations did not occur and specifying the date by which the Secretary
			 will issue such regulations.
		10.Requirements for
			 licensure of wholesale distributors
			(a)RequirementsSection 503(e)(4) of the Federal Food,
			 Drug, and Cosmetic Act, as so redesignated by section 4(a)(2) of this Act is
			 amended—
				(1)in subparagraph
			 (B), by striking the second sentence and inserting the
			 following:
					
						Such guidelines shall prescribe
			 requirements for—(i)the storage and
				handling of such drugs;
						(ii)the establishment
				and maintenance of records of the distributions of such drugs;
						(iii)the payment to
				the State of a bond or other equivalent means of security in an amount deemed
				appropriate by the State;
						(iv)the conduct of
				mandatory background checks and fingerprinting of facility manager and his or
				her designated representative;
						(v)the establishment
				and implementation of qualifications for key personnel;
						(vi)in accordance
				with subparagraph (C), the mandatory physical inspection prior to licensure of
				any facility to be used in the wholesale distribution; and
						(vii)in accordance
				with subparagraph (D), the prohibition of certain persons from receiving or
				maintaining licensure for wholesale
				distribution.
						;
				and
				(2)by adding at the
			 end the following:
					
						(C)The guidelines
				under subparagraph (B) shall include requirements for the mandatory physical
				inspection prior to licensure of any facility to be used, pursuant to such
				licensure, in wholesale distribution. Such requirements shall allow a State to
				accept a satisfactory inspection report from a relevant State or Federal
				inspection authority, or from a third party inspection or accreditation program
				that meets criteria and standards developed by an advisory group consisting of
				representatives of the State, distributors, manufacturers, pharmacies and other
				stakeholders, in place of the State conducting the inspection.
						(D)The guidelines under subparagraph (B) shall
				include requirements to prohibit a person from receiving or maintaining
				licensure for wholesale distribution if the person—
							(i)has been convicted
				of any felony for conduct relating to wholesale distribution, any felony
				violation of sections 301(i) or (k) of this Act, or any felony violation of 18
				U.S.C. 1365 involving a drug or biologic (relating to product tampering);
				or
							(ii)the person has engaged in a pattern of
				violating the requirements of this section, or State requirements for
				licensure, that presents a threat of serious adverse health consequences or
				death to
				humans.
							.
				(b)Effective
			 dateThe Secretary of Health and Human Services shall by
			 regulation issue the guidelines required by section 503(e)(4) of the Federal
			 Food, Drug, and Cosmetic Act, as amended by subsection (a), not later than 180
			 days after the date of the enactment of this Act. Section 503(e)(4) of such
			 Act, as so amended, shall take effect upon the expiration of 2 years after the
			 date such regulations are promulgated. The Secretary shall by regulation
			 establish conditions under which a person who is licensed by a State to engage
			 in wholesale distribution pursuant to guidelines set forth in part 205 of title
			 21 of the Code of Federal Regulations, as it existed on the date of amendment
			 of this act, may continue such wholesale distribution if such person is unable
			 to obtain a timely State inspection under section 503(e)(4)(C) of the Federal
			 Food, Drug, and Cosmetic Act, as amended by subsection (a), solely because of
			 the State’s resource limitations.
			11.Injunctions;
			 civil penalties
			(a)Injunction
			 proceedingsSubsection (a) of
			 section 302 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 332) is
			 amended by deleting paragraphs (h), (i), and (j) and inserting
			 paragraphs (h) and (j).
			(b)Civil
			 penaltySubsection (f) of section 303 of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 333) is amended—
				(1)by
			 redesignating paragraphs (5), (6), and (7) as paragraphs (6), (7), and
			 (8);
				(2)by inserting after
			 paragraph (4) the following:
					
						(5)(A)Any person who violates paragraph (2) or
				(3) of section 301(i) shall be subject to a civil monetary penalty of not more
				than $50,000 in the case of an individual and $250,000 in the case of any other
				person for such violation, not to exceed $500,000 for all such violations
				adjudicated in a single proceeding.
							(B)A civil monetary penalty under this
				paragraph shall be paid to the United States, except that, in a proceeding
				brought by a State under section 310(c)(1), 50 percent of a civil monetary
				penalty under this paragraph shall be paid to the State.
							(C)Amounts paid to the United States
				under this paragraph shall be—
								(i)deposited in the account providing
				appropriations for salaries and expenses of the Food and Drug Administration;
				and
								(ii)subject to the availability of
				appropriations, used by the Secretary to prevent and address unlawful
				counterfeiting and diversion of drugs, including through enforcement of
				paragraphs (2) and (3) of section 301(i) and investigation of potential
				violations of such paragraphs.
								(D)For fiscal year 2009 and each subsequent
				fiscal year, there is authorized to be appropriated to the Secretary for the
				programs and activities described in subparagraph (C)(ii) an amount equal to
				the total amount paid to the United States under this paragraph during the
				preceding fiscal year, to remain available until
				expended.
							;
				(3)in paragraph (6),
			 as so redesignated, by striking the term paragraph (1), (2), (3), or
			 (4) each place such term appears and inserting paragraph (1),
			 (2), (3), (4), or (5);
				(4)in paragraph (7),
			 as so redesignated, by striking paragraph (5)(A) and inserting
			 paragraph (6)(A); and
				(5)in paragraph (8),
			 as so redesignated, by striking the term paragraph (6) each place
			 such term appears and inserting paragraph (7).
				12.State enforcement
			 of Federal requirementsSection 310 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 337) is amended by adding at the end the
			 following:
			
				(c)(1)A State may bring in its own name and
				within its jurisdiction proceedings for the civil enforcement, or to restrain
				violations, of paragraph (2) or (3) of section 301(i) or paragraph (1), (2),
				and (3) of section 503(e) if the drug or person that is the subject of the
				proceedings is located in the State.
					(2)No proceeding may be commenced by a
				State under paragraph (1)—
						(A)before 30 days after the State has
				given written notice to the Secretary that the State intends to bring such
				proceeding;
						(B)before 90 days after the State has
				given written notice to the Secretary of such intent if the Secretary has,
				within such 30 days, commenced an informal or formal enforcement action
				pertaining to the violation which would be the subject of such proceeding;
				or
						(C)if the Secretary is diligently
				prosecuting a proceeding in court pertaining to the violation, has settled such
				proceeding, or has settled the informal or formal enforcement action pertaining
				to such
				violation.
						.
		13.Study on threats
			 to domestic prescription drug supply chain
			(a)In
			 generalNot later than 18 months after the date of the enactment
			 of the Safeguarding America’s Pharmaceuticals
			 Act of 2008, the Secretary of Health and Human Services, in
			 consultation with Federal health and security agencies including the Department
			 of Homeland Security and the Department of Justice, shall—
				(1)complete a study
			 on threats to the domestic prescription drug supply chain; and
				(2)submit a report to
			 the Congress describing the results of the study and making recommendations for
			 improvement.
				(b)Issues To be
			 studiedThe study conducted under this section shall address the
			 following:
				(1)How to improve
			 coordination between the Food and Drug Administration (including the Office of
			 Criminal Investigations) and the Department of Homeland Security including at
			 the Nation’s 12 international mail facilities and express carrier hubs.
				(2)Any additional
			 authorities needed by the Food and Drug Administration and the Department of
			 Homeland Security in order to ensure misbranded, adulterated, counterfeit, and
			 unauthorized drugs are destroyed at the Nation’s international mail facilities
			 and express carrier hubs.
				(3)New and emerging
			 technologies to assist with screening drug imports in a more efficient
			 manner.
				(4)The adequacy of
			 the number of personnel within the Food and Drug Administration and the
			 Department of Homeland Security and room for growth and improvement, including
			 the need for additional personnel and how such additional personnel should be
			 employed at the Nation’s international mail facilities and express carrier
			 hubs.
				(5)The potential
			 interface among the Department of Homeland Security targeting systems
			 (including the Automated Targeting System), the Food and Drug Administration
			 targeting system (including the Oasis System), and express carrier targeting
			 systems to create a unified system that—
					(A)tracks all illegal
			 drug imports arriving at the Nation’s 12 international mail facilities and
			 express carrier hubs; and
					(B)provides for
			 consultation by manufacturers and other private entities actively involved in
			 tracking counterfeit drug enterprises.
					(6)Any additional
			 authorities which the Food and Drug Administration and the Department of
			 Homeland Security need to provide greater security at the Nation’s borders and
			 within the Nation against counterfeit and unapproved prescription drugs.
				(7)How the Food and
			 Drug Administration and the Department of Homeland Security can better
			 coordinate with the private sector to provide greater enforcement against
			 counterfeit prescription drugs.
				(8)Statistically
			 significant data calculating the percentage of drugs entering the Nation,
			 including those entering through the Nation’s 12 international mail facilities
			 and express carrier hubs, that are counterfeit, misbranded, adulterated, or
			 otherwise inadmissible.
				(c)ConsultationIn
			 conducting the study required by this section, the Secretary of Health and
			 Human Services, in consultation with the Secretary of Homeland Security, shall
			 consult with technology developers, drug manufacturers, and other interested
			 parties.
			
